DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Pub 2020/0017061 (Rutgersson).
Regarding claim 1, Rutgersson discloses an assembly comprising an airbag inflatable to an inflated position, the airbag having a first panel (at 21 in Figs 1a, 1b) facing a first direction, a second panel (at 25) facing a second direction different than the first direction of the first panel, and an inflation chamber 22 between the first and 
Regarding claim 2, Rutgersson discloses that the inflation restraint 7 maintains the first end and the second end spaced from each other by a first distance in the unreleased position and the first end and the second end are spaced from each other a second distance greater than the first distance in the released position. (See Para [0042]).
Regarding claims 3 and 9, Rutgersson discloses that the releasable extension includes a releasable knot/loop between the first end and the second end. (As broadly read, a loop can be read as a knot)
Regarding claim 4, Rutgersson discloses that the inflation restraint 7 extends continuously from the first end to the second end in the released position. (See Para [0099])
Regarding claim 5, Rutgersson discloses that the inflation restraint includes first and second elongated portions extending from the releasable knot/loop to the respective first and second ends.  (Note that the elongated portions would be the tether portions 7.)
.

Claim 1-9, 13-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2018/0043852 (Fischer) in view of US Pub 2005/0206138 (Breuninger).
 Regarding claims 1 and 14, Fischer discloses a seatback 16, an airbag 10 inflatable to an inflated position and supported by the seatback, the airbag having a first panel (lower panel at 162 in Fig 16) facing a first direction (facing the floor of the vehicle), a second panel (the inner panel generally around 160’ in Fig 16) facing a second direction (facing toward the seatback) different than the first direction of the first panel, and an inflation chamber between the first and second panel. (the airbag chambers of 90/62 extend between the two panels); an inflation restraint 160’ exterior to the inflation chamber, the inflation restraint having a first end 162 fixed to the first panel at a portion of the first panel that faces in the first direction and a second end fixed to the second panel at a portion of the second panel that faces in the second direction (See ends of tether 160’), the inflation restraint including a tear seam 166, but does not disclose a releasable extension between the first and second ends.  However, Breuninger discloses the releasable extension 50 movable from an unreleased position to a released position as the airbag inflates to the inflated position (See Breuninger at Fig 10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tear 166 in Fischer such that It 
Regarding claims 2 and 15, the combination of Fischer and Breuninger discloses that the tear seam 166 would maintain the first and second ends spaced from each other by a first distance in the unreleased position and spaced from each other a second distance greater than the first distance in the released position. (Compare Figs 16 and 17).
Regarding claims 3 and 16, it is well-known that a slip knot is a looped knot that is slipped instantly by pulling on the end of the tether to withdraw the loop.  It would have been obvious to one having ordinary skill in the art to substitute a slip knot for the looped extension in the combination of Fischer and Breuninger because doing so achieves the predictable result of spilling the loop instantly upon tension of the inflation restraint when the chamber is inflated such that the airbag chamber is lengthened.
Regarding claims 4, the combination of Fischer and Breuninger with the use of a slip knot discloses that the inflation restraint extends continuously from the first end to the second end in the released position.
Regarding claim 5, the combination of Fischer and Breuninger discloses a first elongated portion extending from the releasable knot to the first end and a second elongated portion extending from the releasable knot to the second end.  (Note the location of tear seam 166 in Fischer (Fig 16) and the loop 50 in Breuninger (Fig 10).  Both references disclose elongated portions on either side of the releasable extension.)

Regarding claims 7-9, the combination of Fischer and Breuninger discloses that the releasable knot is not directly connected to the airbag (See Fischer at Fig 16 and Breuninger at Fig 10) and by definition, a slip knot includes a loop.
Regarding claim 13, the combination of Fischer and Breuninger discloses that the airbag includes a head, pelvic and thoracic portions and the releasable extension being positioned generally at the thoracic portion. (See Fig 16).
Regarding claim 18, Fischer discloses a seatback and it is well-known that the seatback has inboard and outboard sides spaced from each other.  Since the airbag is supported by the seatback, the airbag is also supported by the inboard and outboard sides which are part of the seatback.
Regarding claim 20, Fischer discloses that the airbag can be mounted in a center console (See Para [0030]) and therefore the airbag would at least be partially inflatable between the seatback and the center console.
Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer and Breuninger in view of US Pub 2018/0290619 (Kitagawa).
Regarding claims 10 and 17, the combination of Fischer and Breuninger does not disclose that the tear seam is constructed of perforations separated by lands.  However, Kitagawa discloses in Fig 3 strip from S5 to perforations 42, separated by lands and a second strip (in Fig 3 from S4 to perforations 42 separated by lands).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the .
Allowable Subject Matter
Claims 11-12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616